DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-7, 9-15, and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Bostros (US 2014/0322542) in combination with Hirose (US 2017/0203278), does not disclose a tie layer composition comprising: functionalized polyethylene, styrene block copolymer, base polyethylene, an antioxidant co-stabilizers, wherein the antioxidant co-stabilizers comprise at least one oxygen scavenger comprising phosphite, at least two peroxy free radical scavengers comprising sterically hindered phenolics, and at least one alkyl free radical scavenger comprising an acrylate, thereby demonstrating improved 
	Bostros discloses a multilayer structure that includes at least one tie layer. The tie layer composition comprises a polyethylene resin grafted with an ethylenically unsaturated carboxylic acid or acid derivate, a triblock copolymer, a first copolymer, and antioxidant co-stabilizers. Bostros fails to disclose at least one alkyl free radical scavenger comprising an acrylate, at least two peroxy free radical scavengers comprising sterically hindered phenolics, and the composition comprises 3000 to 1000 ppm of the antioxidant co-stabilizers including 1000 to 4300 ppm of the alkyl free radical scavenger. Hirose was used to cure the deficiencies of Bostros.
	Hirose discloses an oxygen absorbing composition that can be used in multilayer structures. The composition comprises bifuntioncal processing stabilizer than includes an alkyl free radical scavenger with an acrylate structure. Bostros fails to disclose at least two peroxy free radical scavengers comprising sterically hindered phenolics and the composition comprises 3000 to 1000 ppm of the antioxidant co-stabilizers including 1000 to 4300 ppm of the alkyl free radical scavenger. Thus, Hirose does not cure the deficiencies of Bostros. 
	The prior art discloses the use of peroxy free radical scavengers comprising sterically hindered phenolics in tie layer compositions. However, the prior art suggests the use of one peroxy free radical scavengers comprising sterically hindered phenolics in the tie layer. The prior art does not provide a suggestion or motivated to use two or more sterically hindered phenolics in a tie layer composition. The applicant has shown in the specification that the combination of claimed elements of the tie layer produces a superior result over comparative examples without the combination of elements (Table 3). Thus, the examiner finds the claimed invention allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782